925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. JOURDAN, Jr., Plaintiff-Appellant,v.Martin MAKEL, Warden, Michigan Dunes Correctional Facility,Raymond Tamminga, Roxanne Thibault, John Lang,Robert Snider, Emil Wessling,Defendants-Appellees.
No. 90-2010.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
James M. Jourdan, Jr., a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named prison officials acted to deny him certain first amendment rights.  The district court eventually entered summary judgment for all defendants and this appeal followed.  The parties have briefed the issues, Jourdan acting without counsel.


3
Upon consideration, we find no reversible error in the district court proceedings.  The record reflects that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  The pleadings and evidentiary material show that the legal materials in question were properly confiscated from Jourdan and that he suffered no resulting constitutionally cognizable prejudice.    Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.